DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-10 are pending and have been examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings cannot be read (resolution too course, scale too small). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: paragraph [0036] has “… The modeled values of response content, response costing, resource loading, and response costing… where the second “response costing” should probably be “response pricing.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-10 are directed to a method or system, which are statutory categories of invention.  (Step 1: YES).
Claims 19-21 are directed to a platform, which is not one of the statutory categories.  (Step 1: NO).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 6.  Claim 1 recites the limitations of:
A method for generating a service proposal response, the method comprising: 
receiving a request for service proposal indicative of a type of service requested; 
collating data from a plurality of repositories based on the type of service requested; 
extracting required information from the collated data; 
creating a discrete stack for the extracted information for the data collated from each of the plurality of repositories, wherein each discrete stack indicates extracted information of a particular repository in sorted format; 
processing each of the discrete stack to add a context to the extracted information by computing a diverse score for each information, based on the request for service proposal; 
filtering each of the processed discrete stack by applying at least one of a Natural Language Processing (NLP) technique and deep learning technique to create a knowledge container, wherein the knowledge container contains filtered information with key insights, and 
dynamically generating, using the filtered information with the key insights, the service proposal response for the type of service requested.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  The claim recites elements, highlighted in bold above, which covers performance of the limitation that can be concepts performed in the mind of a person or with pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a mental process, then it falls within the “Mental Processes” grouping of abstract ideas. Also, see also MPEP 2106.04(a)(2) III C, where claims use of a generic computer to perform a judicial exception has been shown to fall under mental processes (even though Claim 1 does not have any computing device).  Accordingly, the claim recites an abstract idea.  Claims 6 is  also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
In as much as generating a service proposal is a commercial and legal (agreements) interaction, the claims are also abstract under Certain Methods of Organizing Human Activity grouping of abstract ideas.
The judicial exceptions are not integrated into a practical application. In particular, the claims only recite: no hardware (Claim 1); a memory, user interface, and at least one processor (Claim 6).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See Applicant’s specification para. [0094] about implantation using conventional processor.  It’s also pointed out that filtering by applying NPL and deep learning techniques is using exiting NPL and deep learning at a high level of generality.  Also filtering content by itself is abstract (e.g. see MPEP 2106.05 A where filtering Internet content was found to provide significantly more, but the instant claims are not improving computer or Internet technology with their filtering).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Therefore claims 1 and 6 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Applicant’s disclosure (para. [0007] and [0050]) indicates just applying [existing] technology of NLP and deep learning, with no indication it amounts to significantly more or is more than just an existing tool available to perform filtering at a high level of generality.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as receiving transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1 and 6 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-5 and 7-10 further define the abstract idea that is present in their respective independent claims 1 and 6 and thus correspond to Mental Processes and Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Claims 4 and 9 have masking and applying NPL and deep learning, where again masking is similar to filtering and therefore abstract, and using existing technology of NPL and deep learning is not enough.  Claims 5 and 10 also use existing technology at a high level of generality and is not enough to provide a practical application or significantly more.  Therefore, the claims 2-5 and 7-10 are directed to an abstract idea.  Thus, the claims 1-10 are not patent-eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has “filtering…. contains filtered information with key insights,…” where “key insights” is a relative term rendering the claim indefinite.  Key insights would vary depending on interpretation of what this means.  Claims 4, 6, and 9 have a similar problem.
Claim 4 has “storing… comprises tuned diverse score” where “tuned” is a relative term rendering the claim indefinite.  Tuned could be various ranges, therefore indefinite as to exactly when tuned happens.  Claim 9 has a similar problem.
Claim 5 and 10 contains the trademark/trade name Tesseract.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a type of extracting text from images and, accordingly, the identification/description is indefinite.
Claims 2-5 and 7-10 are further rejected as they depend from their respective independent claim.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No. US 10810240 to Kukla et al. in view of Patent No. US 11321321 to Bhattacharjee et al. and in further view of Pub. No. US 2014/0278730 to Muhart et al.
Regarding claims 1 and 6
(claim 1) A method for generating a service proposal response, the method comprising: 
receiving a request for service proposal indicative of a type of service requested; 

collating data from a plurality of repositories based on the type of service requested; 

Kukla et al. teaches:
Fig. 1, ref. 100a… 100n and plurality of repositories for collecting (collating) data…


    PNG
    media_image1.png
    241
    391
    media_image1.png
    Greyscale



Document repositories (plurality of repositories) for obtaining (collating) information…
“The system interfaces to a number of external document sources, such as document repositories 100a, 100b, external web sites 110a, 110b, such as FedBiz, and similar sources of opportunity documents and information related to them. The interface may be provided by one or more “scrapers” 301. As used herein, a “scraper” refers to a software agent with detailed programming and access credentials that permit it to access at least one external document source (e.g. a repository, a web site, a file share, or the like) and obtain opportunity documents and information about opportunity documents (e.g. opportunity and opportunity document metadata). Each scraper stores the obtained documents and metadata in one or more document stores 320. One or more scrapers may be utilized, each customized for the repository or web site they interface with. For example, each external site from which opportunity documents and metadata are to be collected may be associated with a separate and independent scraper that is designed to obtain information specifically from the site. Alternatively or in addition, a single scraper may be used for similar sites. As a specific example, multiple government agencies may use a common backend system for providing and receiving opportunity documents, with each agency having a customized interface. In such a configuration, a single scraper may be configured to obtain data from any of the similar sites, even though the specific user interface may appear different when viewed by a human.” (col. 4, lines 9-35)

Example of upload request for RFP for documents for bidding,  therefore a type of service (proposal documents for bidding) requested….
“Embodiments disclosed herein include a system that provides an overall automated workflow for accepting input document(s) inputs, pre-processing them, analyzing them for various characteristics, storing the documents and the characteristics resulting from the analysis, and producing various electronic data products. For example, the system may be used to upload request for proposal documents (RFPs) or other opportunity documents in order to make a rapid go/no-go decision on bidding on each opportunity. The ability to automatically extract, summarize the content, and present the relevant decision points provides significant time and cost savings to users. For example, in comparison to conventional techniques for processing such documents, embodiments disclosed herein provide for automated identification of relevant decision points within a document, without the need for individual human evaluation. This also may reduce the processing time and resources required to evaluate such documents, thereby allowing users to respond more thoroughly and quickly than would be possible using conventional document processing techniques.” (col. 3, lines 34-53)

Example of scraping government agency data, therefore government type service data requested…
“One or more scrapers may be utilized, each customized for the repository or web site they interface with. For example, each external site from which opportunity documents and metadata are to be collected may be associated with a separate and independent scraper that is designed to obtain information specifically from the site. Alternatively or in addition, a single scraper may be used for similar sites. As a specific example, multiple government agencies may use a common backend system for providing and receiving opportunity documents, with each agency having a customized interface. In such a configuration, a single scraper may be configured to obtain data from any of the similar sites, even though the specific user interface may appear different when viewed by a human.” (col. 4, lines 21-35)

extracting required information from the collated data; 

Extractors for identifying specific clauses (data)…
“Although FIG. 2 shows various example information extractors operating serially, in some embodiments one or more extractors may be operated partially or entirely in parallel. Further, each of the information extractors may be implemented as a stand-alone executable code component such as extractors 345a, 345b, by a classifier 350a, or in combination of stand-alone code and one or more classifiers or classes of classifiers. Further, a single module of executable code and/or hardware may implement one or more information extractors and/or classifiers, serially or in parallel. A primary difference between extractors and classifiers is that extractors are more mechanical pattern matching programs and classifiers are typically machine learning programs. This results in extractors being more deterministic and classifiers being more probabilistic in their operation. In either case, their general function is the same, which is examine an aspect of a corpus and produce information results extracted from the corpus. As a specific example, an extractor may identify specific clauses within an opportunity document or corpus as disclosed above. The presence of these clauses is not probabilistic, since the extractor may identify the specific clause, the specific location of the clause within the document, and the like. An associated classifier may use the presence, absence, or relationship between clauses to assign a type to the document, such as a contract type, RFP type, and the like. The classifier may assign a probability to each type, e.g., a single document may be identified as 70% likely to be a contract, and 30% likely to be an RFP. Alternatively or in addition, a classifier may use information obtained by one or more extractors to assign a single type or other classification to a document, even though the operation of the classifier itself may be probabilistic.” (col. 7, lines 1-34)

creating a discrete stack for the extracted information for the data collated from each of the plurality of repositories, wherein each discrete stack indicates extracted information of a particular repository in sorted format; 

Fig. 1, ref. 320-323 give one example of creating discrete stores (stack)…



    PNG
    media_image2.png
    178
    325
    media_image2.png
    Greyscale




Example based on document source…
“FIG. 2 shows an example process for extracting information from a document according to an embodiment. Referring to FIG. 1 and FIG. 2, at 200 an opportunity document may be obtained from a document source as disclosed herein. For example, the document may be downloaded from a remote source by a user and provided to a system as disclosed herein, it may be automatically downloaded as disclosed herein, or it may represent information obtained by a scraper as disclosed herein. At 210, a first example information extractor may extract document structure information from the document and encode this structure information into a structured document framework, such as a contract document structure. The structured document framework may be a common framework taken from the system object store 380, or may be contracted on an ad-hoc basis by the information extractor, and may vary based upon the type of document or based upon information known about the document (such as its type, source, or other metadata derived information). This structured document framework may further identify specific business objects that must be identified in the document (such as the point of contact person, contract type, period of performance, etc.) by subsequent extractor and classifiers.” (col. 5, lines 27-49)

See Indicated Repository below.

See Sorted Discrete Stack below.

processing each of the discrete stack to add a context to the extracted information by computing a diverse score for each information, based on the request for service proposal; 

Example of context information and specified as business objects within (therefore adding context) a structured document…
“At 240, a fourth example information extractor may extract “interesting” information from the document. Interesting information includes business object identification and varies based upon the type of document and the context under which it is being processed. For example, a contract document may include information regarding one or more of contract type, type and period of performance, start date, end date, and billing and delivery requirements. In some cases, these items may be specified as business objects within a structured document template (as described above).” (col. 6, liners 32-41)

	See Diversity Score below.

filtering each of the processed discrete stack by applying at least one of a Natural Language Processing (NLP) technique and deep learning technique to create a knowledge container, wherein the knowledge container contains filtered information with key insights, and 

Using natural language processing to extract (filter) based on entity (people, places, dates, etc., therefore containers)…
“The extracted text is also post-processed using typical natural language processing workflows and tasks such as entity extraction (entities, people, places, dates, etc.), part of speech tagging, and the like using extractors and classifiers under the control of a workflow operated by the workflow manager.” (col. 13, lines 33-38)

Example of using machine learning (deep learning) for filtering based on order amount…
“For example, a system as disclosed herein may use a machine learning classifier to recognize a segment as a FAR clause first. Next, the system uses regular expression matching to find FAR references and add them to a set of FAR references that is attached to the Opportunity corpus associated with this content stream. These references are used to connect to a separate database of implications and actions that are associated with a FAR clause reference. As a specific example, FAR 52.216-19 specifies that a contractor is not required to fulfill orders for less than $25.00. Upon identifying this clause, the system can be configured to provide an alert to the user noting that orders less than $25.00 need not be fulfilled under the FAR. Similar alerts, actions, warnings, etc. can be configured by the user through the system. Furthermore, the combined effects of multiple clauses may be automatically determined to identify effects that may not have been otherwise apparent to the user.” (col. 16, lines 21-27)

dynamically generating, using the filtered information with the key insights, the service proposal response for the type of service requested.

Respond to RFP’s…
“This document describes a computerized system and methods for the extraction of contextually relevant information, and the automatic processing of “actionable” information from generic document sets. More specifically, the extraction and processing of a particular class of documents, called opportunity documents, is described in detail. As used herein, “opportunity documents” are documents such as requests for proposals (RFPs), grant solicitations, and the like, which may be processed and/or responded to.” (col. 2, lines 64-67 to col. 3, lines 1-5)

Generate a summary report…
“The information that makes up the opportunity corpus may be used to generate a summary report containing the relevant details about the opportunity which is presented to the user. Typically, this presentation is provided through a web-based user interface, and/or may be delivered to them directly through some out-of-band communications channel such as email, a shared folder service like Dropbox, etc.” (col. 15, lines 18-24)

“An opportunity summary report may be delivered to a user for a variety of reasons. For example, it may have been identified as a good match for the user, the user may have uploaded one or more of the documents in the corpus directly, or the like. Typically, the summary report is represented as a dashboard style view in the UI that includes key available metadata and answers to questions that are selected as part of the user's view profile. As previously stated, metadata, questions, and answer vary based on document type, and while our examples focus on business opportunity documents such as RFPs and grants, the overall system is equally useful for other types of documents.” (col. 15, lines 25-36)

Indicated Repository
Kukla teaches receiving data from repositories.  They do not teach indicate repository.

Bhattacharjee et al. also in the business of receiving data teaches:

Example of metadata fields with source filed to identify (indicate) received network data (repository)…
“At block 504, a forwarder or other system component annotates each block generated from the raw data with one or more metadata fields. These metadata fields may, for example, provide information related to the data block as a whole and may apply to each event that is subsequently derived from the data in the data block. For example, the metadata fields may include separate fields specifying each of a host, a source, and a source type related to the data block. A host field may contain a value identifying a host name or IP address of a device that generated the data. A source field may contain a value identifying a source of the data, such as a pathname of a file or a protocol and port related to received network data. A source type field may contain a value specifying a particular source type label for the data. Additional metadata fields may also be included during the input phase, such as a character encoding of the data, if known, and possibly other values that provide information relevant to later processing steps. In some embodiments, a forwarder forwards the annotated data blocks to another system component (typically an indexer) for further processing.” (col. 27, lines 19-290

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Kukla the ability to identify source data as taught by Bhattacharjee et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Bhattacharjee et al. who teaches the advantages of metadata fields to provide relevant information in processing steps.

Sorted Discrete Stack
Kukla teaches receiving data from repositories.  They also teach different stores (stack).  They do not teach sorted discrete stack.

Bhattacharjee et al. also in the business of receiving data teaches:

Example of storing in buckets (discrete stack)…
“At block 518, the indexer stores the events with an associated timestamp in a data store 208. Timestamps enable a user to search for events based on a time range. In some embodiments, the stored events are organized into “buckets,” where each bucket stores events associated with a specific time range based on the timestamps associated with each event. This improves time-based searching, as well as allows for events with recent timestamps, which may have a higher likelihood of being accessed, to be stored in a faster memory to facilitate faster retrieval. For example, buckets containing the most recent events can be stored in flash memory rather than on a hard disk. In some embodiments, each bucket may be associated with an identifier, a time range, and a size constraint. In certain embodiments, a bucket can correspond to a file system directory and the machine data, or events, of a bucket can be stored in one or more files of the file system directory. The file system directory can include additional files, such as one or more inverted indexes, high performance indexes, permissions files, configuration files, etc.” (col. 30, lines 20-39)

Example of sorted bucket (discrete stack)…
“For each token entry 511 or field-value pair entry 513, the event reference 501B or unique identifiers can be listed in chronological order or the value of the event reference can be assigned based on chronological data, such as a timestamp associated with the event referenced by the event reference. For example, the event reference 1 in the illustrated embodiment of FIG. 5B can correspond to the first-in-time event for the bucket, and the event reference 12 can correspond to the last-in-time event for the bucket. However, the event references can be listed in any order, such as reverse chronological order, ascending order, descending order, or some other order, etc. Further, the entries can be sorted. For example, the entries can be sorted alphabetically (collectively or within a particular group), by entry origin (e.g., default, automatically generated, user-specified, etc.), by entry type (e.g., field-value pair entry, token entry, etc.), or chronologically by when added to the inverted index, etc. In the illustrated embodiment of FIG. 5B, the entries are sorted first by entry type and then alphabetically.” (col. 33, lines 41-59)

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Kukla the ability to use discrete stacks as taught by Bhattacharjee et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Bhattacharjee et al. who teaches the advantages of organizing data into buckets (discrete stacks) for improved searching.

Diversity Score
The combined references teach proposals.  They also teach discrete stack.  They do not teach “diversity score.”

Muhart et al. also in the business of proposals teaches:

“Moreover, bid management module 1100 is an object that can provide for various functions for the users to manage bids with respect to vendors, for example module 1100 can provide a bid history form for particular vendors selected by the user, a tool to create bid information and edit existing bid information, function to provide online request-for-proposal (RFP) submissions, track RFP's initiation and response by an identified, compare and correlate different bids for flagging. In addition, a vendor performance module 1200 is provided which is an object that can provide functions for track, display, archive and predict vendor performance. For example, module 1200 can provide a graphical display of vendor performance feedback data records, vendor performance feedback report, vendor performance report.” [0039]

Diversity score…
“Next, the diversity information process 550 can be performed, and the information gathered with this process is represented in Table VII below, including minority ownership information 551, veteran status 552, and small business ownership 553. Also, it may be possible to collect information on diversity of the workforce of a vendor, and a company having a higher diversity score can have increased productivity and creativity, increase language and communication skills, and have a positive reputations, and can have an impact on risks. Entry 2 allows to collect information on different types of minority statuses, for example membership to Women's Business Enterprise National Council (WBENC), state affiliation program membership, etc. This data can be stored as data entry of the vendor data database, also as part of the vendor profile information.” [0066]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references a diversity score as taught by Muhart et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Muhart et al. who teaches the advantages of using diversity scores and the benefits provided.  

Regarding claims 2 and 7
(claim 2) The method as claimed in claim 1, further comprising: 

providing to at least one user access to the generated service proposal response; and 

Kukla et al. teaches:
	Presentation is provided (therefore access)…
“The information that makes up the opportunity corpus may be used to generate a summary report containing the relevant details about the opportunity which is presented to the user. Typically, this presentation is provided through a web-based user interface, and/or may be delivered to them directly through some out-of-band communications channel such as email, a shared folder service like Dropbox, etc.” (col. 15, lines 18-24)

displaying the service proposal response in a readable format on a user interface.

	… through web-based (therefore readable) user interface…
“The information that makes up the opportunity corpus may be used to generate a summary report containing the relevant details about the opportunity which is presented to the user. Typically, this presentation is provided through a web-based user interface, and/or may be delivered to them directly through some out-of-band communications channel such as email, a shared folder service like Dropbox, etc.” (col. 15, lines 18-24)


Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (11) above in further view of Pub. No. US 2022/0230013 to Krishnamurthy.
Regarding claims 5 and 10
(claim 5) The method as claimed in claim 1, wherein the at least one NLP technique and deep learning technique comprises Bidirectional Encoder Representations from Transformers (BERT) and Tesseract 4.

The combined references teach extracting information.  They do not teach BERT and Tesseract.

Krishnamurthy also in the business of extracting information teaches:
BERT…
“The text 306 and layout 308 are combined using transformers 310 to obtain layout+text representation 312. In some implementations, the text 306 and the layout 308 information can be represented as multi-dimensional vectors. For example, the text 306 can be represented as a word embedding with a sequence length of 512. The layout 308 information can be represented as position embedding, coordinate embedding, distance embedding to nearest texts and distance to label embedding. The different embeddings of the text 306 and the layout 308 information can then be added together and passed to the transformers 310. Examples of the transformers 310 include Bidirectional Encoder Representations from Transformers (BERT) and PyTorch-Transformers models for natural language processing (NLP). Transformers used for NLP can be used to determine likelihoods that a given word follows another word (e.g., NLP can be used to determine patterns and sequences for understanding context surrounding the text 306). The layout+text representation 312 obtained from the transformers 310 is a multi-dimensional vector.” [0048]

Tesseract…
“Metrics in Tables 1 and 2 were calculated using precision, recall and F1-scores. In the intelligent document processing space, metrics are not provided on first removing noisy documents and then having predictions with only high confidence scores. The quoted metrics include all images with good/bad OCR, small/medium/large font, dark background, etc. The metrics present include bad OCR text. The ground truth was created manually from the table images irrespective of the state of the images. After prediction, Tesseract was used to extract the text predicted by the model's table structure and calculated the Precision, Recall and F1-score for each document. This exercise was repeated for the Tabula, Camelot, predictions from the source image part in the R-CNN model 500 architecture and with predictions from the preprocessed image part in the R-CNN model 500 architecture.” [0061]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to mask sensitive data as taught by Krishnamurthy since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Krishnamurthy who teaches using BERT and Tesseract to extract and process text.    


Prior Art Search
A prior search of claims 3, 4, 8, and 9 was conducted but does not result in a prior art rejection at this time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art teaches at least neural language and/or deep learning:
US 11321321 B2; US 20160092781 A1; US 20210149901 A1; US 20210326707 A1; US 20220027573 A1; US 20220043794 A1; US 20220230013 A1; WO 2011161303 A1; WO 2021081464 A1

The following prior art teaches at least request of proposal (RFP):
US 10713425 B2; US 10810240 B2; US 10951658 B2; US 11416904 B1; US 20040064351 A1; US 20090254971 A1; US 20100070448 A1; US 20100076994 A1; US 20130254131 A1; US 20140058775 A1; US 20160055499 A1; US 20160132800 A1; US 20170039500 A1; US 20180158004 A1; US 20200126136 A1; US 6356909 B1; WO 2016180713 A1; WO 2021081464 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693